Order entered February 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01722-CV

                   IN THE INTEREST OF M.N.B. AND D.M.B., Children

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09630

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated December 19, 2013 we

notified the Court Reporter that the record was overdue and directed the record be filed within

thirty days. To date, the reporter’s record has not been filed and we have not received any

correspondence from the Court Reporter regarding the status of the reporter’s record.

       Accordingly, we ORDER Court Reporter Glenda Johnson to file, within FIFTEEN

DAYS of the date of this order either: (1) the reporter’s record; (2) written verification that no

hearings were recorded or no request for the reporter’s record has been made; or (3) written

verification that appellant has not paid for or made arrangements to pay for the reporter’s record.

       We notify appellant that if we receive verification that no request for the record has been

made or that they have not paid for or made arrangements to pay for the reporter’s record, the

appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s amended brief is due within thirty days after the reporter’s record or required

documentation from the Court Reporter is filed.




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE